DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are confusing because both a functionalized silicone and a non-functionalized silicone are claimed, but it is not clear that the silicone fluid is a mixture.  In claim 9, for example, we have a non-functionalized silicone, but claims 10 and 11, which depend from claim 9, refer to functionalized silicones.  If applicants are claiming a silicone that can somehow be both functionalized and non-functionalized, this is improper.  If applicants are claiming a mixture of silicones, the claims should be rewritten for clarity.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al, US 2016/0215238 alone or in view of Vlad et al, US 2010/0098644.
Vetter et al teach a composition comprising from 0.5 to 8% silicone nanoemulsion, 2% free perfume, perfume microcapsule (1-2 microns), and the balance water (¶148, example 8).  The silicone nanoemulsion has a particle size of from 70-90 nm (¶125), and these compositions may be applied neat to fabrics as either a pretreatment or post-treatment (¶87).  With respect to claim 5, this wide range of molecular weight is well within typical molecular weights for aminosilicones.  With respect to claim 3, as the composition contains two types of perfumes, this limitation is satisfied.  
The emulsion size of the free perfume is not specified, but as the microcapsules have a size within the range claimed, as does the silicone nanoemulsion, it is reasonable to assume that the free perfume has an emulsion size similar to the other components in the composition.  The examiner further notes that a particle size of from 1 to 3000nm is a wide range that falls within perfume microemulsion sizes commonly used in the art.
In the alternative, Vlad et al teach a composition particularly useful as a textile freshener (¶88) comprising a perfume-in-water microemulsion with a droplet size of 28nm (¶96, tables 1 and 2).  The reference is relied upon to illustrate that perfume microemulsions with a particle size within the range claimed are commonly known for use in treating textiles, and so it would have been obvious for one of ordinary skill in the art to use the perfume of Vetter in microemulsion form as taught by Vlad with confidence of forming an effective fabric treatment composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silicone and perfume micro and nanoemulsions are well known in the art, and their combination is an obvious design choice to persons of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761